DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (United States Patent Application Publication 2015/0172580).
Regarding claim 1, Zhang discloses an image sensor, comprising: a photoelectric conversion unit that generates an electric charge by photoelectric conversion of light (figure 1 exhibits a pixel array as disclosed at paragraph 17); a first input unit to which a signal based upon the electric charge generated by the photoelectric conversion unit is input (figure 3 exhibits input unit 202 as disclosed at paragraph 26); a second input unit to which a first reference signal with a shifting voltage is input (figure 3 exhibits input unit 272 which receives a ramp signal as disclosed at 28); an output unit that outputs a signal generated based upon the signal input to the first input unit and the first reference signal (figure 3 exhibits node 211 which generates a signal based on the pixel signal and the ramp signal as disclosed at paragraph 39); a first capacitance disposed between the first input unit and the output unit (figure 1 exhibits capacitor 203 C1 as disclosed at paragraph 28); a second capacitance disposed between the 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zuo et al. (United States Patent Application Publication 2016/0309106) teaches a ramp generator.
Shim et al. (United States Patent 9,456,160) teaches a read out circuit for an image sensor.
Zare-Hoseini et al. (United States Patent Application Publication 2016/0079995) teaches a method for calibrating an analog to digital converter.
Bock (United States Patent Application Publication 2015/0055001) teaches a read out circuit for an image sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696